Chief Justice Marshall
delivered the opinion of the Court—
This petition alleges that on the 26th day of May, 1851, Cromie, the plaintiff, took insurance from the defendants in the sum of $5,000, to continue six years, upon his building known as the Louisville Paper Mill, after having previously insured $2,000 on the same building, in the Howard Insurance Company, of New York, and $1,000 in the iEtna Insurance Company, of Hartford, Connecticut, as shown by entries made by defendants before their policy was delivered. That afterwards, in the year 1852, he erected an addition to said building, estimated at $4,000, and being desirous to increase the insurance to about $12,000 on the old building and the addition, he obtained insurance from the Protection Insurance Company to the amount of $2,000, on both the old and new building, and from the Columbia Insurance Company of Charleston for $2,000, covering the old and new building, and the Howard and ¿Etna Companies extended their policies so as to cover the new as well as the old. Of all which, the defendants, as he avers, were duly informed and consented thereto, and agreed that their policy should not be-vitiated thereby, as appears by entries and indorsement on the same made by them. And that the entries as to the insurances by the Protection and the Commercial Insurance Companies, were made by defendants in November or December, 1852, after they had notice of the insurance in said companies, as above. The plaintiff further alleges that on the 26th December, 1852, the building insured by defendants, and also said addition were burnt — that he sustained loss on the former of at least $8,377 63, and on the latter of at least $1,122 37, that he notified said defendants of the loss on the 28th of December, 1852, and that they did not determine to re-build — under their privilege of so doing — nor paid said $5,000,. but have *436only paid $3,490 67, and refuse to pay more. Wherefore, lie asks for a judgment for such part of said «¡j^ooo as he may be entitled to, &c., and other proper relief.
1. The insured, Mvera/polieiea covering the same property, is entitled to but whtch^i^may recover from those °who pay teibution^ from other insurers, |®Se 3™l2 224, 387 and 496.) '
2. If therebe a double iusuranee ana part be recovered on wmafning7’ loss may be recovered on anot er.
The policy executed by the defendants is referred to as filed with the petition, and makes a part of the record before us. It accords with the statement of it jn the petition, except that the reference to the other ... . . . . , , .... policies does not state that they include the addition, or anything not covered by the policy of the defendants. But the petition states that the defendants were duly notified of the facts stated with respect to ^e °llier policies, and that they themselves made entry thereof upon their own policy, and it may be assumed that they were notified that the other policies covered the addition as well as the original build- . . . . . „ . mg. The policy executed by the defendants contains, however, no stipulation for the apportionment of loss with the other insurers, or for any abatement on account of prior or other policies. And as it seems to be the rule that where there is no such stipulation, the insured, though entitled to but one satisfaction, may recover judgment against either set of insurers to the extent of the loss so far as covered by their policy, leaving them to claim contribution from the other insurers, it is immaterial to the result of the present action, and is only material as between the different insurers, or in a subsequent action against others, whether all the policies cover precisely the same property, or if they do not, what ratable portion of loss should follow each in case of the destruction of that property which is insured by all.
The rule as above stated is laid down by Phillips, M Ms work on Insurance, (vol. I, page 326, edition of 1823,) as follows: “But if the subsequent policy con- / . . _ „ . tain no provision m respect to prior insurance, the amount of insurable interest for such policy will be the same as for the first, for the insured may insure an¿ again the same property if he will pay the premiums. But he can recover only one indemnity; *437this he may recover against the first or subsequent underwriters, and those who pay the loss may be demand a proportionable contribution from other insurers.” The doctrine is again referred to in the second volume, page 224 ; and in pages 387 and 496, it is explicitly stated that in case of double insurance, the assured may recover against any one set of underwriters, the whole amount insured by them, not exceeding that of the loss — and that either one who pays more than his proportion of the loss, may recover a ratable reimbursement from the others. And on the page last cited it is said again, that in case of double insurance, the assured may recover against either set of underwriters, the whole amount insured by them. But if a part has been recovered against one set, only the excess can be recovered against the others. And in Ellis on Insurance, side page, 13-14, as published in the 4th volume of the Law Library, it is said, that “even without a special condition of the policy, a party insured effecting a double insurance, can only recover the real amount of his loss, and if he sues one insurer for the whole, that insurer may compel the others to contribute their proportional parts ;” evidently implying that he may recover the whole from the one whom he sues.
Under the rule as laid down by these authors, for which reference is made to various adjudged cases cited by them, and which is entirely analagous to the principle commonly applied at law to cases in which several persons are bound in different instruments for the performance of thq^same thing, we are of opinion that the plaintiff in this case has a right to a judgment against the defendants for the whole amount of the loss covered by their policy, leaving them to settle with the other companies the proportions of the Iqss which ought to be borne by each, unless in the present case the plaintiff is willing and intends to limit his recovery to the sum for which the defendants, as between themselves and the other companies, would ultimately be liable as their propor*438tion of the loss : of which there is certainly no decisive or sufficient indication in the petition. It follows, from the view we have taken of the rights of the plaintiff in this action, that the petition shows a right of action and of recovery for the difference between the sum paid by the defendants, and the entire amount of five thousand dollars, which they insured on the original building. And although we decline to determine in the present suit the proportions for which each of the companies is liable for the loss on the original building, which alone was insured by the defendants, while the other companies insured also the addition, we are of opinion that even if the plaintiff’s recovery in this case should be restricted to the proportionate liability of the defendants on their policy, he has shown a right to recover from them more than five-twelfths of the amount of their policy, which is as much as they have paid; and which would be the extent of their proportional liability if the original building alone were insured by all the policies, amounting in the aggregate to $12,000, without taking into consideration the loss falling upon the other insurers, on account of the additional building covered by their policies, and which has suffered detriment by fire to the amount of more than $1,100, which they must pay. The amount of this loss, at least, should be deducted from their policies, before their aggregate amount is brought into the calculation, by which the proportional liability of each is to be ascertained. Whether there should not be a greater deduction on account of their continuing liability for loss which may yet occur on the additional building covered by their policies, we need not and do not decide, nor, indeed, have we the necessary data for such a decision.
But, as in any view of the case, the petition shows a right of action and of recovery to some extent, it should have been adjudged good on demurrer, and *439the court erred in sustaining the demurrer and rendering judgment against the plaintiff.
Wherefore the judgment is reversed and the- cause remanded, with directions to overrule the demurrer, and for further proceedings.